DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 3/1/2021.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a interview with Gene Pierson (Reg. 67,359) on 4/1/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently amended) A system for digital workforce intelligent orchestration:
a task queuing system configured to receive a first task;

orchestration hardware configured to manage the first robotic process automation bot to execute the actions to perform the first task based on an application predictive model and a task predictive model, wherein the application predictive model is configured to determine a first future expected performance of computing resources associated with performing the first task at a first time period compared to a second future expected performance of the computing resources associated with the performing the first task at a second time period, and the task predictive model is configured to determine future tasks to be added to the task queuing system over a segment of time, the segment of time includes the first time period and the second time period, wherein the first time period is a different future time period in which to initiate the first task than the second time period, wherein the first future expected performance of computing resources is different than the second future expected performance.

11.	(Currently amended) A method for digital workforce intelligent orchestration:
receiving a first task;
executing, via a first robotic process automation bot, actions to perform the first task;
managing, via orchestration hardware, the first robotic process automation bot to execute the actions to perform the first task based on an application predictive model and a task predictive mode;

determining future tasks to be added to the task queuing system over a segment of time, the segment of time includes the first time period and the second time period,  wherein the first time period is a different future time period in which to initiate the first task than the second time period, wherein the first future expected performance of computing resources is different than the second future expected performance.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


Claims 2-10 and 12-20 depending on claims 1 and 11, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196